Citation Nr: 1031459	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee disability 
claimed as secondary to service-connected left ankle and/or right 
knee disability.

2.  Entitlement to an initial rating in excess of 30 percent for 
cervical degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for 
right upper extremity neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for 
left upper extremity neuropathy.

5.  Entitlement to a compensable rating for a right knee 
disability prior to December 11, 2004, and in excess of 10 
percent on December 11, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that, 
in pertinent part, denied service connection for left knee 
disability, granted service connection for cervical disc disease 
(and assigned a 30 percent rating), granted service connection 
for right upper extremity radiculopathy (and assigned a 10 
percent rating), granted service connection for left upper 
extremity radiculopathy (and assigned a 10 percent rating), and 
denied a compensable rating for right knee degenerative joint 
disease with patellar tendonitis.  

In written correspondence dated in November 2004, the Veteran 
withdrew his request to provide testimony before a Veterans Law 
Judge at a hearing at the RO (Travel Board hearing).

In a December 2006 rating decision, the RO granted a 10 percent 
rating for the right knee for a portion of the appeal period.  
Because the maximum rating available was not granted for the 
entire appeal period, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

When the case was last before the Board in December 2007, it was 
remanded for additional development.  The case has been returned 
to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA) for, inter 
alia, discogenic disease at C5-C7 with muscle spasm, disc 
protrusion at C4-C5, and chondromalacia of the patella of the 
knees.  Unfortunately, the records associated with the SSA 
decision are not contained in the claims file.  Although 
disability determinations by the SSA are not controlling on VA, 
they are pertinent to the adjudication of a claim for VA 
benefits, and VA has a duty to assist the Veteran in obtaining 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  As such, they should 
be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002 & Supp. 2009); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records 
dating from September 2006 to the present for 
the service-connected disabilities at issue, 
from the VA Medical Center in San Juan, 
Puerto Rico, and associate them with the 
claims file.

2.  Obtain copies of all records associated 
with the July 2007 SSA decision granting 
disability benefits, and associate them with 
the claims file.  If no records are available 
or do not exist, a response to that effect 
must be documented in the claims file, and 
the Veteran must be notified.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate consideration 
of the claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


